FRANK, Judge.
The Department of Revenue challenges an order requiring it to pay attorney’s fees and costs to Mark J. Ware, whom the trial court appointed as an attomey/guardian ad litem. We affirm.
On April 21, 1997, the trial court entered an order granting Mr. Ware’s motion for fees and costs. The order awarded $500.00 in attorney’s fees and $24.88 in costs to be paid by the Department. On October 30, 1997, the trial court entered an order finding that the Department had neither appealed the April 21 order nor paid Mr. Ware; and again ordered the Department to pay Mr. Ware for his services. The Department filed its notice of appeal on November 7,1997.
The Department is untimely in its attempt to challenge its liability for Mr. Ware’s attorney’s fees and costs by its appeal of the October 30, 1997 order. Because the Department does not challenge any other aspect of the October 30 order, we affirm.
PARKER, C.J., and FULMER, J., concur.